Buchanan, J.
The defendant, widow of Honoré Duplessis, a free colored man, was put into possession of his estate by order of court. Eive years afterwards the plaintiffs, natural sisters of Honoré Duplessis, brought this suit claiming the property left by the deceased, as his heirs; and the question presented for decision is, the priority in the order of inheritance between a surviving wife and the natural brothers or sisters.
This is the identical question determined by the court in the case of Victor v. Tagiasco's Executor, 6 L. R., 642, upon the construction of Articles 911, 917, 918 and 923 of the Civil Code. Upon the principles of that decision the defendant is entitled to this inheritance. See also Layn v. Pasco, 5 Rob., 12.
It is therefore .adjudged and decreed that the judgment of the District Court be affirmed, with costs.